DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered. 

Regarding to claim 1, claim 8, and 15, the amended claim limitation, “wherein the particular hand gesture includes a hand pose and motion”, overcomes the cited arts. Therefore, the 35 U.S.C 103 rejection has been withdrawn. However, upon further consideration, new grounds of rejection are made in newly applied art. 

Claims 2-7, 10-14, and 16-20 are not allowable due newly applied art and similar reasons as discussed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a computer-readable storage medium may be a carrier wave, a signal per se, and thus non-statutory (MPEP 2106 (I)) or  (MPEP 2106 Patent Subject Matter Eligibility (I)). Claim 8 recites “a computer-readable storage medium” which may encompass transitory media such as, carrier wavers.

Claims 9-14 are rejected under 35 U.S.C. 101 for the same reason as claim 8 since they directly or indirectly incorporate the steps of claim 8 which are not tired to a valid statutory category and the individual claims do not add any features that are tired to any of the four statutory categories of invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification describes “monitor the positions and poses of the user's hands to determine gestures and other hand and body motions” in paragraph [0062]. The specification further describes “gestures involving fingers mapped to intersected objects” in paragraph [00102]. The specification further more describes “other gestures, such as a distance between the user's hands or the distance between the tip of the user's index finger and thumb”. However, the specification does not describe “wherein the particular hand gesture includes a hand pose and motion”. Therefore, the language, “wherein the particular hand gesture includes a hand pose and motion”, is a new matter.

Claims 2-7, 10-14, and 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph due to dependency of claims 1, 8, and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-13, 15-17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Faaborg (US 20170060230 A1) in view of Plagemann (US 20150220150 A1), in view of Hsiao (US 20180335925 A1; Hsiao is from IDS 09-30-2020), and further in view of Prada Gomez (US 8558759 B1).
Regarding to claim 1 (Currently Amended), Faaborg discloses a method for interpreting interactions with objects in an artificial reality environment (Fig. 13; [0018]: a method of dynamic switching between user input modes in a virtual reality environment; [0020]: translate the detected eye gaze into a corresponding interaction in the 3D virtual immersive experience; Fig. 13; [0058-0059]: triggers dynamic switching; a method to cause the input mode to switch), the method comprising:
identifying a trigger corresponding to a switch between two or more operational modes (Fig. 13; [0058]: the input action triggers dynamic switching; cause the input mode to switch from the gaze input mode to a reach and/or touch input mode; receive and identify dynamic switching trigger at step 1340 of Fig. 13; [0059]: identify the dynamic switching trigger), wherein the trigger causes a change from a first mode to a second mode (Fig. 13; [0058-0059]: switch from the gaze input mode to a reach and/or touch input mode; first input mode at step 1320; second input mode at step 1360);

interpreting, based on the second mode, the particular hand gesture an activation of an interface of the target object ([0041]: a grasping motion and the like, or a touch on the touch sensitive surface of the handheld electronic device 102 are interpreted to select the highlighted object in closest proximity; Fig. 12A-E;Fig. 12F; [0053]: interpret a hand gesture; Fig. 13; [0059]: in response to the dynamic switching trigger, the list of objects are activated and morphed to facilitate user interaction using a second input mode; a user manipulates the object using a reach or touch input by interpreting the input; Fig. 12E-F; [0051]: draw the objects closer; after focus is established on the objects with the gaze input, i.e. in first mode, the objects may be drawn closer; Fig. 13; [0058-0059]: a user may touch one of the objects included in the list, which, after morphing is now within reach of the user in the virtual world, i.e. in artificial reality environment, to select the object, manipulate the object using a reach or touch input; [0060]: manipulate the objects based on an input mode employed by the user).
Faaborg fails to explicitly disclose:
wherein the particular hand gesture includes a hand pose and motion; 
an activation;
wherein the particular hand gesture corresponds to a manipulation of the target object in spatial relation to the artificial reality environment when in the first mode.
In same field of endeavor, Plagemann teaches interpreting the input as an activation of an interface of the target object ([0005]: manipulate the cursor by moving a portion of a hand of the user within the working volume; [0033]: allow the user to maneuver and position a cursor within the display portion of the computing device 120 using that portion of the user's hand; Fig. 8; [0056]: the gesture classification module compares the gesture interaction of the user to stored gesture signatures and if the gesture interaction matches a stored gesture signature configured to trigger a change to the gesture cursor control mode of operation, the gesture cursor control mode is triggered).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faaborg to include interpreting the input as an activation of an interface of the target object as taught by Plagemann. The motivation for doing so would have been to switch one mode of user interaction to another mode of user interaction; to enable efficient and ergonomic text entry and selection/manipulation of user interface elements of the computing device; to module compares the gesture interaction of the user to stored gesture signatures as taught by Plagemann in Fig. 8A and paragraphs [0017] and [0056].
Faaborg in view of Plagemann fails to explicitly disclose:
wherein the particular hand gesture includes a hand pose and motion; 

In same field of endeavor, Hsiao teaches:
wherein the particular hand gesture corresponds to a manipulation of the target object in spatial relation to the artificial reality environment when in the first mode (Fig. 6; [0057]: detect a pointing gesture 413 by the user's hand 407 in a first mode; detect a move 414 of a finger in a space in a moving mode; [0061]: select the 3D visualizations by a hand gesture; Fig. 13; Fig. 14; [0065-0066]: a second gesture 445 to move the 3D visualization to the multi-touch display 58 in a first mode; a second gesture 455 to move the 3D visualization from the axillary device 15 in a second mode; a second gesture 445 is same as a second gesture 455 as illustrated in Fig. 13 and Fig. 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faaborg in view of Plagemann to include wherein the particular hand gesture corresponds to a manipulation of the target object in spatial relation to the artificial reality environment when in the first mode as taught by Hsiao. The motivation for doing so would have been to easily identify the multiple objects selection action; to select the 3D visualizations by the user as taught by Hsiao in paragraphs [0057] and [0061].
Faaborg in view of Plagemann and Hsiao fails to explicitly disclose wherein the particular hand gesture includes a hand pose and motion. 
In same field of endeavor, Prada Gomez teaches wherein the particular hand gesture includes a hand pose and motion (col. 22, lines 15-25: one mode use of a right-angle-shaped . 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faaborg in view of Plagemann and Hsiao to include wherein the particular hand gesture includes a hand pose and motion as taught by Prada Gomez. The motivation for doing so would have been to generate images by detecting hand gestures that include both a hand pose and motion as taught by Prada Gomez in col. 23, lines 22-50.

Regarding to claim 2 (Previously Presented), Faaborg in view of Plagemann, Hsiao, and Prada Gomez discloses the method of claim 1, wherein:
the trigger is a first trigger (Faaborg; Fig. 13; [0058-0059]: triggers dynamic switching; receive switching triggers in step 1340); and 
the method further comprises:
while in the first mode, receiving the particular gesture in relation to the target object (Faaborg; Fig. 4A-B; [0034]: a user shifts his gaze toward the scrollable list of objects X, Y and Z, i.e. eye gesture; [0042]: once grasped, the object is moved as the user moves his hand; Fig. 12E-F; [0051]: draw the objects closer; after focus is established on the objects with the gaze input, i.e. in first mode, the objects are drawn closer; Fig. 13; [0058]: a gaze input); and 
interpreting, based on the first mode, the particular hand gesture as the manipulation of the target object in spatial relation to the artificial reality environment (Faaborg; [0042]: once grasped, the object is moved as the user moves his hand; Fig. 12E-F; [0051]: draw the objects 
while in the first mode, receiving the particular hand gesture (Hsiao;  Fig. 6; [0057]: detect and receive a pointing gesture 413 by the user's hand 407 in a first mode; detect a move 414 of a finger in a space in a moving mode; [0061]: select the 3D visualizations by a hand gesture; Fig. 13; Fig. 14; [0065-0066]: a second gesture 445 to move the 3D visualization to the multi-touch display 58 in a first mode; a second gesture 455 to move the 3D visualization from the axillary device 15 in a second mode; a second gesture 445 is same as a second gesture 455 as illustrated in Fig. 13 and Fig. 15).
Faaborg in view of Plagemann, Hsiao, and Prada Gomez further discloses:
identifying a second trigger that causes a change from the second mode to the first mode (Plagemann; [0034]: switch between the gesture cursor control mode of operation and the text based control mode of operation; [0058]: switching between a gesture cursor control mode and a text based control mode of a computing device; [0059]: the gesture cursor control mode is terminated and the text based control mode of the computing device is triggered);


Regarding to claim 3 (Previously Presented), Faaborg in view of Plagemann, Hsiao, and Prada Gomez discloses the method of claim 2, wherein:
the first mode is a global mode and the second mode is a local mode (Fig. 13; [0058-0059]: first mode is gazing input, i.e. a global mode; second mode is touch and gesture mode, i.e. a local mode); and 
the method further comprises:
in response to switching to the local mode, changing to a first input modality that maps gestures to actuations of interfaces of the target object (Faaborg; Fig. 9 A-E; [0041]: a grasping motion selects the highlighted object in closest proximity; [0042]: a preset gesture with the user's hand; [0052]: a gesture is recognized by the HMD 100 as a command; Fig. 12 E-F; Fig. 13; [0058-0059]); and 
in response to switching to the global mode, changing to a second input modality that uses casting of projection types specified for use in global mode (Faaborg; [0020]: translate the detected eye gaze into a corresponding interaction in the 3D virtual immersive experience; Fig. 
Faaborg in view of Plagemann, Hsiao, and Prada Gomez further discloses in response to switching to the local mode, changing to a first input modality that maps gestures to actuations of interfaces of the target object (Plagemann; Fig. 6; [0052]: the user can manipulate and position a cursor 248 as shown in FIG. 6; a cursor, i.e. a target object, is mapped to the finger F; Fig. 8; [0056]: the gesture classification module compares the gesture interaction of the user to stored gesture signatures and if the gesture interaction matches a stored gesture signature configured to trigger a change to the gesture cursor control mode of operation, the gesture cursor control mode is triggered)

Regarding to claim 4 (Previously Presented), Faaborg in view of Plagemann, Hsiao, and Prada Gomez discloses the method of claim 2 wherein, the interpreting, based on the first mode, the particular hand gesture as the manipulation of the target object in spatial relation to the artificial reality environment (same as rejected in claim 2) comprises:
using the mapping to select the manipulation of the target object in spatial relation to the artificial reality environment (Faaborg; Fig. 9A-E; [0041]: a preset gesture with the user's hand; a grasping motion selects the highlighted object in closest proximity; [0042]: a preset gesture with the user's hand; once grasped, the object may be moved as the user moves his hand).
Faaborg in view of Plagemann, Hsiao, and Prada Gomez further discloses:

using the mapping to select the manipulation of the target object in spatial relation to the artificial reality environment (Plagemann; Fig. 6; [0052]: the user can manipulate and position a cursor 248 as shown in FIG. 6; a cursor, i.e. a target object, is mapped to the finger F).

Regarding to claim 5 (Previously Presented), Faaborg in view of Plagemann, Hsiao, and Prada Gomez discloses the method of claim 1 wherein, the interpreting, based on the second mode, the particular hand gesture as the actuation of the interface of the target object (same as rejected in claim 1) comprises:
selecting, based on the trigger, a mapping of gestures to actions in the second mode (Faaborg; Fig. 9A-E; [0041]: a preset gesture with the user's hand; a grasping motion selects the highlighted object in closest proximity; [0042]: a preset gesture with the user's hand; once grasped, the object may be moved as the user moves his hand); and
using the mapping to select the actuation of the interface of the target object (Faaborg; Fig. 9A-E; [0041]: a preset gesture with the user's hand; a grasping motion selects the highlighted object in closest proximity; [0042]: a preset gesture with the user's hand; once grasped, the object may be moved as the user moves his hand).
Faaborg in view of Plagemann, Hsiao, and Prada Gomez discloses using the mapping to select the actuation of the interface of the target object (Plagemann; Fig. 6; [0052]: the user can 

Regarding to claim 6 (Previously Presented), Faaborg in view of Plagemann, Hsiao, and Prada Gomez discloses the method of claim 1, wherein identifying the trigger includes identifying a hand orientation, that is mapped to switching between global and local modes (Plagemann; [0034]: switch between the gesture cursor control mode of operation and the text based control mode of operation; Fig. 8; [0056]: based on the detected gesture interaction of the user, a gesture cursor control mode is triggered within the computing device; [0058]: switching between a gesture cursor control mode and a text based control mode of a computing device), as the particular hand gesture is performed (Faaborg; Fig. 12C; [0053]: a user hand gesture as shown in FIG. 12C, triggers dynamic switching from the longer distance gaze input mode to the shorter distance reach/touch input mode).

Regarding to claim 7 (Previously Presented), Faaborg in view of Plagemann, Hsiao, and Prada Gomez discloses the method of claim 1, wherein identifying the trigger includes identifying that a tracked gaze of the user has lingered on the target object for a first threshold amount of time (Faaborg; [0020]: track the user's eye gaze; translate the detected eye gaze into a corresponding interaction in the 3D virtual immersive experience; [0026]: detect and track an eye gaze of the user; Fig. 13; [0058-0059]: when focus is established, trigger dynamic switching at step 1340 of Fig. 13).


identifying a first trigger corresponding to a first switch between two or more operational modes (Fig. 13; [0058]: the input action triggers dynamic switching; cause the input mode to switch from the gaze input mode to a reach and/or touch input mode; receive and identify dynamic switching trigger at step 1340 of Fig. 13; [0059]: identify the dynamic switching trigger), wherein the first trigger causes a change from a first mode to a second mode (Fig. 13; [0058-0059]: switch from the gaze input mode to a reach and/or touch input mode; first input mode at step 1320; second input mode at step 1360);
in response to the first trigger, changing to a first input modality that maps gestures to actions specified for the first input modality ([0041]: a preset gesture with the user's hand; Fig. 13; [0059]: in response to the dynamic switching trigger, the list of objects are morphed to facilitate user interaction using a second input mode; a user manipulates the object using a reach or touch input by interpreting the input; Fig. 12E-F; [0051]: draw the objects closer; after focus is established on the objects with the gaze input, i.e. in first mode, the objects may be drawn closer; Fig. 13; [0059]: a user may touch one of the objects included in the list, which, 
interpreting, based on the first input modality, a particular gesture as an activation of an interface of a first target object (Faaborg; Fig. 4A-B; [0034]: a user shifts his gaze toward the scrollable list of objects X, Y and Z, i.e. eye gesture; [0042]: once grasped, the object is moved as the user moves his hand; Fig. 12E-F; [0051]: draw the objects closer; after focus is established on the objects with the gaze input, i.e. in first mode, the objects are drawn closer; Fig. 13; [0058]: a gaze input; Fig. 13; [0058-0059]);
identifying a second trigger ([0042]: once grasped, i.e. second trigger, the object may be moved as the user moves his hand; Fig. 13; [0058-0059]: in step 1320 of Fig. 13, identify a second trigger);
in response to the second trigger, changing to a second input modality (Faaborg; Fig. 12E-F; [0051]: draw the objects closer; after focus is established on the objects with the gaze input, i.e. in first mode, the objects are drawn closer; Fig. 13; [0058]: gaze input), wherein the second user input corresponds to an activation of an interface of the target object when in the first mode (Faaborg;  Fig. 12E-F; [0051]: draw the objects closer; after focus is established on the objects with the gaze input, i.e. in first mode, the objects may be drawn closer; Fig. 13; [0058-0059]: a user may touch one of the objects included in the list, which, after morphing is now within reach of the user in the virtual world, i.e. in artificial reality environment, to select the object, manipulate the object using a reach or touch input; [0060]: manipulation of the objects based on an input mode employed by the user);

Faaborg fails to explicitly disclose:
a particular hand gesture in first mode;
wherein the particular hand gesture includes a hand pose and motion; 
identifying a second trigger corresponding to a second switch between the two or more operational modes, wherein the second trigger causes a change from the second mode to the first mode.
In same filed of endeavor, Plagemann teaches identifying a second trigger corresponding to a second switch between the two or more operational modes, wherein the second trigger causes a change from the second mode to the first mode ([0034]: switch 
an activation of an interface of the target object (Plagemann; [0005]: manipulate the cursor by moving a portion of a hand of the user within the working volume; [0033]: allow the user to maneuver and position a cursor within the display portion of the computing device 120 using that portion of the user's hand; Fig. 8; [0056]: the gesture classification module compares the gesture interaction of the user to stored gesture signatures and if the gesture interaction matches a stored gesture signature configured to trigger a change to the gesture cursor control mode of operation, the gesture cursor control mode is triggered).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faaborg to include identifying a second trigger corresponding to a second switch between the two or more operational modes, wherein the second trigger causes a change from the second mode to the first mode; an activation of an interface of the target object as taught by Plagemann. The motivation for doing so would have been to switch one mode of user interaction to another mode of user interaction; to enable efficient and ergonomic text entry and selection/manipulation of user interface elements of the computing device; to module compares the gesture interaction of the user to stored gesture signatures as taught by Plagemann in Fig. 8A and paragraphs [0017] and [0056].
Faaborg in view of Plagemann fails to explicitly disclose: 
a particular hand gesture in first mode;
wherein the particular hand gesture includes a hand pose and motion.
In same field of endeavor, Hsiao teaches:
a particular hand gesture in first mode (Fig. 6; [0057]: detect a pointing gesture 413 by the user's hand 407 in a first mode; detect a move 414 of a finger in a space in a moving mode; [0061]: select the 3D visualizations by a hand gesture; Fig. 13; Fig. 14; [0065-0066]: a second gesture 445 to move the 3D visualization to the multi-touch display 58 in a first mode; a second gesture 455 to move the 3D visualization from the axillary device 15 in a second mode; a second gesture 445 is same as a second gesture 455 as illustrated in Fig. 13 and Fig. 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faaborg in view of Plagemann to include a particular hand gesture in first mode as taught by Hsiao. The motivation for doing so would have been to easily identify the multiple objects selection action; to select the 3D visualizations by the user as taught by Hsiao in paragraphs [0057] and [0061].
Faaborg in view of Plagemann and Hsiao fails to explicitly disclose wherein the particular hand gesture includes a hand pose and motion. 
In same field of endeavor, Prada Gomez teaches wherein the particular hand gesture includes a hand pose and motion (col. 22, lines 15-25: one mode use of a right-angle-shaped gesture; col. 23, lines 22-35: another mode of use of a right-angle-shaped gesture; col. 23, lines 35-50: a hand gesture includes both a hand pose and motion). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faaborg in view of Plagemann and Hsiao to include wherein the particular hand gesture includes a hand pose and motion as taught by Prada 

Regarding to claim 10 (Original), Faaborg in view of Plagemann, Hsiao, and Prada Gomez discloses the computer-readable storage medium of claim 8, wherein the first trigger is identifying a user gesture or hand orientation that is mapped to switching between global and local modes (Plagemann; [0034]: switch between the gesture cursor control mode of operation and the text based control mode of operation; Fig. 8; [0056]: based on the detected gesture interaction of the user, a gesture cursor control mode is triggered within the computing device; [0058]: switching between a gesture cursor control mode and a text based control mode of a computing device).

Regarding to claim 12 (Previously Presented), Faaborg in view of Plagemann, Hsiao, and Prada Gomez discloses the computer-readable storage medium of claim 8,
 wherein the first input modality maps the gestures to actions with a mapping of movements of individual fingers to actuations of interfaces of a target object (Faaborg; Fig. 9A-E; [0041]: a preset gesture with the user's hand; a grasping motion selects the highlighted object in closest proximity; [0042]: a preset gesture with the user's hand; once grasped, the object may be moved as the user moves his hand);
Faaborg in view of Plagemann, Hsiao, and Prada Gomez further discloses wherein the first input modality maps the gestures to actions with a mapping of movements of individual 

Regarding to claim 13 (Previously Presented), Faaborg in view of Plagemann, Hsiao, and Prada Gomez discloses the computer-readable storage medium of claim 8, wherein the changing to the second input modality includes activating using ray projection casting (Faaborg; [0037]: ray visualization may change appearance or disappear as the list scrolls in response to the drag input; Fig. 7A-C; [0038]: A PT gesture to snap the ray from a selected object X to release, or cancel).

Regarding to claim 15 (Currently Amended), Faaborg discloses a computing system (Fig. 13; [0018]: a method of dynamic switching between user input modes in a virtual reality environment; Fig. 13; [0058-0059]: triggers dynamic switching; a method to cause the input mode to switch; Fig. 14; [0061-0063]: a computer system includes a processor 1402, memory 1404, and a storage device 140; the memory 1404 is computer-readable medium, such as a magnetic or optical disk) comprising:
one or more processors (Fig. 14; [0061-0063]: a processor); and
a memory storing instructions that, when executed by the one or more processors, cause the computing system to perform operations (Fig. 14; [0061-0063]: a computer system includes a processor 1402, memory 1404, and a storage device 140; the memory 1404 is computer-readable medium, such as a magnetic or optical disk) comprising: 

in response to the trigger, causing a change from a second mode to a first mode, wherein the first mode is associated with a first set of actions and the second mode is associated with a second set of actions (Fig. 13; [0059]: in response to the dynamic switching trigger, the list of objects are morphed to facilitate user interaction using a second input mode; a user manipulates the object using a reach or touch input by interpreting the input; Fig. 12E-F; [0051]: draw the objects closer; after focus is established on the objects with the gaze input, i.e. in first mode, the objects may be drawn closer; Fig. 13; [0059]: a user may touch one of the objects included in the list, which, after morphing is now within reach of the user in the virtual world, i.e. in artificial reality environment, to select the object, manipulate the object using a reach or touch input; [0060]: manipulation of the objects based on an input mode employed by the user); and 
in response to the first mode being active, interpreting a gesture by mapping the gesture to a first action in the first set of actions (Fig 9A-9E; [0041]:  a preset gesture with the user's hand, such as, for example, a grasping motion and the like, or a touch on the touch sensitive surface of the handheld electronic device 102 may then select the highlighted object 
 Faaborg fails to explicitly disclose:
wherein the particular hand gesture includes a hand pose and motion; 
wherein the gesture is mapped to a second action in the second set of actions, and wherein the second set of actions is selected when then second mode is active.
a gesture is hand gesture in first mode. 
In same field of endeavor, Plagemann teaches wherein the gesture is mapped to a second action in the second set of actions, and wherein the second set of actions is selected when then second mode is active (0034]: switch between the gesture cursor control mode of operation and the text based control mode of operation; Fig. 8; [0056-0057]: based on the detected gesture interaction of the user, a gesture cursor control mode can be triggered; compare the gesture interaction of the user to stored gesture signatures; [0058]: switching between a gesture cursor control mode and a text based control mode of a computing device; [0059]: the gesture cursor control mode is terminated and the text based control mode of the computing device is triggered).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faaborg to include wherein the gesture is mapped to a second action in the second set of actions, and wherein the second set of actions is selected when then second mode is active as taught by Plagemann. The motivation for doing so would have been to switch one mode of user interaction to another mode of user interaction; to enable efficient and ergonomic text entry and selection/manipulation of user interface 
Faaborg in view of Plagemann fails to explicitly disclose: 
a gesture is hand gesture in first mode;
wherein the particular hand gesture includes a hand pose and motion.
In same field of endeavor, Hsiao teaches:
a gesture is hand gesture in first mode (Fig. 6; [0057]: detect a pointing gesture 413 by the user's hand 407 in a first mode; detect a move 414 of a finger in a space in a moving mode; [0061]: select the 3D visualizations by a hand gesture; Fig. 13; Fig. 14; [0065-0066]: a second gesture 445 to move the 3D visualization to the multi-touch display 58 in a first mode; a second gesture 455 to move the 3D visualization from the axillary device 15 in a second mode; a second gesture 445 is same as a second gesture 455 as illustrated in Fig. 13 and Fig. 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faaborg in view of Plagemann to include a gesture is hand gesture in first mode as taught by Hsiao. The motivation for doing so would have been to easily identify the multiple objects selection action; to select the 3D visualizations by the user as taught by Hsiao in paragraphs [0057] and [0061].
Faaborg in view of Plagemann and Hsiao fails to explicitly disclose wherein the particular hand gesture includes a hand pose and motion. 
In same field of endeavor, Prada Gomez teaches wherein the particular hand gesture includes a hand pose and motion (col. 22, lines 15-25: one mode use of a right-angle-shaped . 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faaborg in view of Plagemann and Hsiao to include wherein the particular hand gesture includes a hand pose and motion as taught by Prada Gomez. The motivation for doing so would have been to generate images by detecting hand gestures that include both a hand pose and motion as taught by Prada Gomez in col. 23, lines 22-50.

Regarding to claim 16 (Previously Presented), Faaborg in view of Plagemann, Hsiao, and Prada Gomez discloses the computing system of claim 15, wherein identifying the trigger comprises identifying a hand orientation mapped to switching between global and local modes (Plagemann; [0006]: identify a position of a portion of a hand of the user within the working volume; Fig. 8; [0055]: detect a gesture defined by an interaction of a user within a working volume; [0056]: based on the detected gesture interaction of the user, a gesture cursor control mode is triggered within the computing device;  the user manipulates cursor within a display portion of the computing device by moving a selected portion of the hand of the user, e.g., finger, within the working volume; [0057]: a location of the portion of a hand of the user).

Regarding to claim 17 (Previously Presented), Faaborg in view of Plagemann, Hsiao, and Prada Gomez discloses the computing system of claim 15, wherein identifying the trigger (same as rejected in claim 15) comprises determining a tracked gaze of the user has lingered on a 

Regarding to claim 19 (Previously Presented), Faaborg in view of Plagemann, Hsiao, and Prada Gomez discloses the computing system    of    claim    15,    
wherein    interpreting    the    gesture (same as rejected in claim 15) comprises interpreting, based on the first mode, the gesture as an actuation of an interface of a target object (Plagemann; [0005]: manipulate the cursor by moving a portion of a hand of the user within the working volume; [0033]: allow the user to maneuver and position a cursor within the display portion of the computing device 120 using that portion of the user's hand; Fig. 8; [0056]: the gesture classification module compares the gesture interaction of the user to stored gesture signatures and if the gesture interaction matches a stored gesture signature configured to trigger a change to the gesture cursor control mode of operation, the gesture cursor control mode is triggered).
a gesture is a hand gesture (Hsiao; Fig. 6; [0057]: detect a pointing gesture 413 by the user's hand 407 in a first mode; detect a move 414 of a finger in a space in a moving mode; [0061]: select the 3D visualizations by a hand gesture; Fig. 13; Fig. 14; [0065-0066]: a second gesture 445 to move the 3D visualization to the multi-touch display 58 in a first mode; a second gesture 455 to move the 3D visualization from the axillary device 15 in a second mode; a second gesture 445 is same as a second gesture 455 as illustrated in Fig. 13 and Fig. 15).

Regarding to claim 21 (New), Faaborg in view of Plagemann, Hsiao, and Prada Gomez discloses the computing system of claim 15, 
wherein identifying the trigger comprises identifying a user gesture mapped to switching between global and local modes (Faaborg; Fig. 12C; [0053]: a user hand/arm gesture as shown in FIG. 12C, triggers dynamic switching from the longer distance gaze input mode to the shorter distance reach/touch input mode).
Faaborg in view of Plagemann, Hsiao, and Prada Gomez further discloses wherein identifying the trigger comprises identifying a user gesture mapped to switching between global and local modes (Plagemann; [0006]: identify a position of a portion of a hand of the user within the working volume; Fig. 8; [0055]: detect a gesture defined by an interaction of a user within a working volume; [0056]: based on the detected gesture interaction of the user, a gesture cursor control mode is triggered within the computing device;  the user manipulates cursor within a display portion of the computing device by moving a selected portion of the hand of the user, e.g., finger, within the working volume; [0057]: a location of the portion of a hand of the user).

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Faaborg (US 20170060230 A1) in view of Plagemann (US 20150220150 A1), Hsiao (US 20180335925 A1; Hsiao is from IDS 09-30-2020), Prada Gomez (US 8558759 B1), and further in view of Cheng (US 20140125598 A1).
 the changing to the second input modality includes activating a (Faaborg; Fig. 12C; [0053];  Fig. 13; [0058-0059]);
Faaborg in view of Plagemann, Hsiao, and Prada Gomez fails to explicitly disclose a projection casting input modality of a cylinder projection type, a sphere projection type, or a cone projection type.
In same field of endeavor, Cheng teaches a projection casting input modality of a cylinder projection type, a sphere projection type, or a cone projection type (Fig. 8; [0062]: an exemplary device 801 is a sphere positioned above planes 310 and 320; device 801 projects an arbitrary image on one or more of the surfaces; [0063]: other projections, such as a projected keyboard, number pad, arrow keys, mixer board, instrument panel, or the like might also be used; [0064]: the projections produced by device 801, icon 820 may provide information to the user regarding the allocation of the identified planes as well as the interaction modes used for particular regions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faaborg in view of Plagemann, Hsiao, and Prada Gomez to include a projection casting input modality of a cylinder projection type, a sphere projection type, or a cone projection type as taught by Cheng. The motivation for doing so would have been to help the user to determine the location and mode of the defined regions; to use the projections produced by device 801, icon 820 to provide information to the user regarding the 

Regarding to claim 20 (Previously Presented), Faaborg in view of Plagemann, Hsiao, and Prada Gomez discloses the computing system    of    claim    15,    
wherein    interpreting    the   hand gesture comprises interpreting the hand gesture as casting a projection with a projection type of a ray projection, a cylinder projection, a sphere projection, a cone projection, or any combination thereof (Faaborg; [0037]: ray visualization may change appearance or disappear as the list scrolls in response to the drag input; Fig. 7A-C; [0038]: A PT gesture to snap the ray from a selected object X to release, or cancel; Fig. 12C; [0053]: hand gesture).
Faaborg in view of Plagemann, Hsiao, and Prada Gomez fails to explicitly disclose casting a projection with a projection type of a cylinder projection, a sphere projection, or a cone projection.
In same field of endeavor, Cheng teaches casting a projection with a projection type of a cylinder projection, a sphere projection, or a cone (Fig. 8; [0062]: an exemplary device 801 is a sphere positioned above planes 310 and 320; device 801 projects an arbitrary image on one or more of the surfaces; [0063]: other projections, such as a projected keyboard, number pad, arrow keys, mixer board, instrument panel, or the like might also be used; [0064]: the projections produced by device 801, icon 820 may provide information to the user regarding the allocation of the identified planes as well as the interaction modes used for particular regions).
.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Faaborg (US 20170060230 A1) in view of Plagemann (US 20150220150 A1), Hsiao (US 20180335925 A1; Hsiao is from IDS 09-30-2020), Prada Gomez (US 8558759 B1), and further in view of Scavezze (US 20150206321 A1).
Regarding to claim 11 (Original), Faaborg in view of Plagemann, Hsiao, and Prada Gomez discloses the computer-readable storage medium of claim 8 wherein,
the first trigger is identifying that a tracked gaze of the user has lingered on the target object for a first threshold amount of time (Faaborg; [0020]: track the user's eye gaze; translate the detected eye gaze into a corresponding interaction in the 3D virtual immersive experience; [0026]: detect and track an eye gaze of the user; Fig. 13; [0058-0059]:  when focus is established, trigger dynamic switching at step 1340 of Fig. 13); or 
the second trigger is identifying (same as rejected in claim 15) that the tracked gaze of the user has moved away from the target object for a second threshold amount of time.

In same field of endeavor, Scavezze teaches that the tracked gaze of the user has moved away from the target object for a second threshold amount of time ([0057]: the end user moves their gaze away from the display region; [0074]: an end user of an HMD moves their gaze away from a display region of a virtual content reader; [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faaborg in view of Plagemann, Hsiao, and Prada Gomez to include that the tracked gaze of the user has moved away from the target object for a second threshold amount of time as taught by Scavezze. The motivation for doing so would have been to response to the second triggering event; to prevent confusion between end user gazing at the scrollbar 44 for a particular period of time and end user moving their gaze away from the display region as taught by Scavezze in paragraphs [0057], [0074], and [0081].

Regarding to claim 18 (Previously Presented), Faaborg in view of Plagemann, Hsiao, and Prada Gomez discloses the computing system of claim 15, wherein identifying the trigger (same as rejected in claim 15) comprises (same as rejected in claim 15)
Faaborg in view of Plagemann, Hsiao, and Prada Gomez fails to explicitly disclose by identifying that a tracked gaze of the user has moved away from a target object for a threshold amount of time.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faaborg in view of Plagemann, Hsiao, and Prada Gomez to include by identifying that a tracked gaze of the user has moved away from a target object for a threshold amount of time as taught by Scavezze. The motivation for doing so would have been to response to the second triggering event; to prevent confusion between end user gazing at the scrollbar 44 for a particular period of time and end user moving their gaze away from the display region as taught by Scavezze in paragraphs [0057], [0074], and [0081].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630.  The examiner can normally be reached on 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAI TAO SUN/Primary Examiner, Art Unit 2616